EXAMINER’S AMENDMENT
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. David A. Cornett on April 18, 2022.

The application has been amended as follows: 

Claim 1. (Currently Amended) 	A medication management system comprised of: a plurality of receptacles, each receptacle comprising a lid, a bottom and one or more walls, wherein each receptacle is configured to receive and hold a medication which cannot be accessed from outside the receptacle until the lid is opened; 
a plurality of indicators, wherein each receptacle of the plurality of receptacles is associated with a corresponding one indicator of the plurality of indicators, and wherein the receptacle is separate from but proximate to [[its]] the corresponding one indicator; 
a processor communicatively coupled to each of the indicators; 
a memory in communication with the processor; 
a communications interface coupled with the processor for connecting the medication management system to a network, wherein the network is connected to a wireless cellular phone system such that a user can interface remotely with the processor of the medication management system using a smartphone, wherein the smartphone includes a smartphone display that displays one or more graphical user interfaces (GUIs) on the smartphone display that are used to access, retrieve and display data from the processor of the medication management system and to enter data into the processor of the medication management system including demographic information, a medication schedule in a calendar format, entering information about a new medication[[;]], obtaining and displaying compliance information on a medication; 
a display in communication with the processor; 
an input-output (I/O) device in communication with the processor, wherein the processor executes computer-executable instructions to track dates and time, and wherein the processor further executes computer-executable instructions that cause the processor to: 
 	individually identify each of the plurality of receptacles, wherein each of the plurality of receptacles has a unique receptacle identifier; 
 	receive information via the I/O device and/or the smartphone if a medication is placed in one of the receptacles; 
 	receive a medication identifier for the medication placed in the one of the receptacles; 
 	associate the medication identifier with the unique receptacle identifier for the receptacle that the medication is placed in; 
 	receive information via the I/O device and/or the smartphone indicating one or more days or times during a day that a patient is to access the medication in the one of the receptacles; and 
 	provide an indication using the corresponding indicator associated with the one of the plurality of the receptacles at the one or more days or times during a day that a patient is to access the medication in the one of the receptacles.

Claim 70. (Currently Amended) A method of medication management comprising: 
providing a medication management device, wherein the medication management device is comprised of: 
 	a plurality of receptacles, each receptacle comprising a lid, a bottom and one or more walls, wherein each receptacle is configured to receive and hold a medication which cannot be accessed from outside the receptacle until the lid is opened; 
 	a plurality of indicators, wherein each receptacle of the plurality of receptacles is associated with a corresponding one indicator of the plurality of indicators, and wherein the receptacle is separate from but proximate to [[its]] the corresponding one indicator; 
 	a processor communicatively coupled to each of the indicators, wherein the processor executes computer-executable instructions to track dates and time, and wherein the processor further executes computer-executable instructions that cause the processor to individually identify each of the plurality of receptacles, wherein each of the plurality of receptacles has a unique receptacle identifier; 
 	a memory in communication with the processor; 
 	a communications interface coupled with the processor for connecting the medication management device to a network; 
 	a display in communication with the processor; and 
 	an input-output (I/O) device in communication with the processor, wherein the network is connected to a wireless cellular phone system such that a user can interface remotely with the processor of the medication management device using a smartphone, wherein the smartphone includes a smartphone display that displays one or more graphical user interfaces (GUIs) on the smartphone display that are used to access, retrieve and display data from the processor of the medication management device and to enter data into the processor of the medication management device including demographic information, a medication schedule in a calendar format, entering information about a new medication[[;]], obtaining and displaying compliance information on a medication; 
receiving, by the medication management device, information via the I/O device and/or the smartphone for a medication that is placed in one of the receptacles; 
receiving, by the medication management device, a medication identifier for the medication placed in the one of the receptacles;
associating, by the medication management device, the medication identifier with the unique receptacle identifier for the receptacle that the medication is placed in; 
receiving, by the medication management device, information via the I/O device and/or the smartphone indicating one or more days or times during a day that a patient is to access the medication in the one of the receptacles; and 
providing, by the medication management device, an indication using the indicator associated with the one of the plurality of the receptacles and/or via the smartphone at the one or more days or times during a day that a patient is to access the medication in the one of the receptacles.

139. (Currently Amended) A method of verifying adherence to a medication regimen using a medication management device, said method comprising: 
providing a medication management device, wherein the medication management device is comprised of: 
 	a plurality of receptacles, each receptacle comprising a lid, a bottom and one or more walls, wherein each receptacle is configured to receive and hold a medication which cannot be accessed from outside the receptacle until the lid is opened; 
 	a plurality of indicators, wherein each receptacle of the plurality of receptacles is associated with a corresponding one indicator of the plurality of indicators, and wherein the receptacle is separate from but proximate to [[its]] the corresponding one indicator;
 	a processor communicatively coupled to each of the indicators, wherein the processor executes computer-executable instructions to track dates and time, and wherein the processor further executes computer-executable instructions that cause the processor to individually identify each of the plurality of receptacles, wherein each of the plurality of receptacles has a unique receptacle identifier; 
 	a memory in communication with the processor; 
 	a communications interface coupled with the processor that connects the medication management device to a network, 
 wherein the network is connected to a wireless cellular phone system such that a user can interface remotely with the processor of the medication management device using a smartphone, wherein the smartphone includes a smartphone display that displays one or more graphical user interfaces (GUIs) on the smartphone display that are used to access, retrieve and display data from the processor of the medication management device and to enter data into the processor of the medication management device including demographic information, a medication schedule in a calendar format, entering information about a new medication[[;]], obtaining and displaying compliance information on a medication; 
 	a display in communication with the processor; 
 	an input-output (I/O) device in communication with the processor; and 
 	a camera in communication with the processor; 
providing, by the medication management device, an alert at a time for a patient to receive medication from one of the receptacles of the medication management device; 
 providing, by the medication management device, an indication that allows the user to identify the receptacle that the medication is to be retrieved from; 
recording, by the medication management device, using the camera, a user retrieving the medication from the identified receptacle; 
 recording, by the medication management device, using the camera, the user or a patient using the medication from the identified receptacle; and 
transmitting, by the medication management device, a video of the user retrieving the medication from the identified receptacle and the user or the patient using the medication from the identified receptacle, wherein the video is transmitted over the network to a device under the control of a health care professional.

144. (Currently Amended) A method of collecting medical information using a medication management device, said method comprising: 
providing a medication management device, wherein the medication management device is comprised of: 
 	a plurality of receptacles, each receptacle comprising a lid, a bottom and one or more walls, wherein each receptacle is configured to receive and hold a medication which cannot be accessed from outside the receptacle until the lid is opened; 
 	a plurality of indicators, wherein each receptacle of the plurality of receptacles is associated with a corresponding one indicator of the plurality of indicators, and wherein the receptacle is separate from but proximate to [[its]] the corresponding one indicator; 
 	a processor communicatively coupled to each of the indicators, wherein the processor executes computer-executable instructions to track dates and time, and wherein the processor further executes computer-executable instructions that cause the processor to individually identify each of the plurality of receptacles, wherein each of the plurality of receptacles has a unique receptacle identifier; 
 	a memory in communication with the processor; 
 	a communications interface coupled with the processor that connects the medication management device to a network, wherein the network is connected to a wireless cellular phone system such that a user can interface remotely with the processor of the medication management device using a smartphone, wherein the smartphone includes a smartphone display that displays one or more graphical user interfaces (GUIs) on the smartphone display that are used to access, retrieve and display data from the processor of the medication management device and to enter data into the processor of the medication management device including demographic information, a medication schedule in a calendar format, entering information about a new medication[[;]], obtaining and displaying compliance information on a medication; 
 	a display in communication with the processor; 
 	an input-output (I/O) device in communication with the processor; and  
 	one or more physiological monitoring devices that are used to measure one or more of ECG, respiration, heart rate, temperature, blood pressure urinalysis, and stool analysis information in communication with the processor; 
 transmitting, by the medication management device, information from one or more of the physiological monitoring devices, wherein the information from one or more of the physiological devices is obtained at or near a time that a user retrieves a medication from one of the receptacles of the medication management device, wherein the information is transmitted over the network to a device configured to store information; 
transmitting, by the medication management device, over the network to the device configured to store information, a medication identifier for the medication that the user retrieved from the one of the receptacles of the medication management device; and
transmitting, by the medication management device, over the network to the device configured to store information, patient information that is entered into the medication management device using the I/O device and/or the smartphone, wherein the patient information includes one or more of age, weight, race, sex, ethnicity, and genotype.

Allowable Subject Matter
 	The following is an examiner’s statement of reasons for allowance: claims 1, 6, 11, 16, 19, 21-22, 24-25, 29, 34, 48-51, 57-61, 63-64, 70, 139 and 144 are indicated to be allowable as the closet prior art by Rodriguez (Pub. No.: US 2017/0087059 A1) does not teach or fairly suggest the applicant’s claimed invention. The distinguishing elements of the claim “wherein the network is connected to a wireless cellular phone system such that a user can interface remotely with the processor of the medication management system using a smartphone, wherein the smartphone includes a smartphone display that displays one or more graphical user interfaces (GUIs) on the smartphone display that are used to access, retrieve and display data from the processor of the medication management system and to enter data into the processor of the medication management system including demographic information, a medication schedule in a calendar format, entering information about a new medication; obtaining and displaying compliance information on a medication;” as recited in claim 1 and similarly presented in claims 70, 139 and 144 are allowable subject matter. The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHEN Y WU whose telephone number is (571)272-5711. The examiner can normally be reached Monday-Friday, 10AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHEN Y WU/Primary Examiner, Art Unit 2685